DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  line 5, “Wherein” should be - -wherein- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 7,488,032 to Thakar et al.
Re Claim 1, Thakar et al discloses a connecting structure for exterior members comprising: a first exterior member (12) provided on a vehicle body; a second exterior member (14) disposed adjacent to the first exterior member: an engaging portion (22) provided on one of the first exterior member and the second exterior member, and an engaged portion (24) provided on the other one of the first exterior member and the second exterior member, wherein the connecting structure has a parting line (matting portions 18 and 20) formed between the first exterior member and the second exterior member by disposing the second exterior member on the vehicle body adjacent to the first exterior member, and wherein sliding one of the first exterior member and the second exterior member relative to the other one of the first exterior member and the second exterior member along the parting line causes the engaging portion and the engaged portion to be brought into engagement with each other in a direction intersecting a sliding direction of the one of the first exterior member and the second exterior member (see column 4, lines 3-6).  Re Claim 2, Thakar et al discloses wherein one of the first exterior member and the second exterior member has a projecting portion (hook 22), and the projecting portion point contacts with the other one of the first exterior member and the second exterior member when the engaging portion and the engaged portion are in an engaged state (see figure 4, 40 contact with a surface of 44 and 38 contacts with narrow portion of slot 36).  Re Claim 3,THakar et al discloses wherein the first exterior member (12) and the second exterior member (14) have a respective surface contact portion (18, 20), and the surface contact portion of the first exterior member and the surface contact portion of the second exterior member are brought into surface contact with each other in a direction intersecting the sliding direction prior to engagement of the engaging portion and the engaged portion (hook would have to travel in the vertical direction to be placed in the slot before sliding the horizontal direction).  Re Claim 4, Thakar et al discloses wherein the engaging portion is a projection (hook 22) jutting out from one of the first exterior member and the second exterior member toward the other one of the first exterior member and the second exterior member, and wherein the other one of the first exterior member and the second exterior member has a receiving surface (36, of slot 24) in contact with the projection (22) in the sliding direction when the projection is relatively slid along the parting line (See figure 4).  Re Claim 5, Thakar et al discloses wherein the first exterior member and the second exterior member have a respective superposed portion (42, 44) configured to be superposed one on top of another when the engaging portion and the engaged portion are engaged with each other, and wherein each superposed portion has a through hole, through which a fixing member is fixed to the vehicle body (see fastener holes on figure 3, therein the portion is superposed). Re Claim 6, Thakar et al discloses wherein at least one of the first exterior member and the second exterior member has the engaging portion, and an interconnecting member formed as a discrete member separate from the first exterior member or the second exterior member is provided (48, 50).
Re Claim 7, Thakar et al discloses wherein one of the first exterior member and the second exterior member is a fender (12), and the other one of the first exterior member and the second exterior member is a garnish (14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,061,108 also discloses a sliding engagement between a garnish and a fender for a vehicle body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612